


PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered into as
of the 5th day of May, 2014, by and between GARDNER BINGHAM JUNCTION HOLDINGS,
L.C., a Utah limited liability company (“Gardner”) and ARBOR BINGHAM JUNCTION
HOLDINGS, L.C., a Utah limited liability company (“Arbor”; and together with
Gardner, individually and collectively. as the context may require, “Arbor
Gardner”), and O.COM Land, LLC, a Utah limited liability company, its successors
and assigns (“Overstock”).
RECITALS
WHEREAS, Arbor Gardner owns certain real property, as more particularly
described and outlined on attached Exhibit “A,” consisting of approximately
13.99 acres of real property (the “Parcel”), together with all improvements
thereon and any and all rights and appurtenances pertaining thereto, including
without limitation, all appurtenant easements, privileges, entitlements,
rights-of-way, water rights, water shares and other such interests
(collectively, the “Property”); and
WHEREAS, Overstock desires to acquire the Property from Arbor Gardner and Arbor
Gardner desires to convey the Property to Overstock, all in accordance with the
terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by each of the parties hereto,
Overstock and Arbor Gardner hereby agree as follows:
1.Sale and Purchase.
(a)Property. Subject to and upon the terms and conditions of this Agreement,
Arbor Gardner shall sell, transfer and convey to Overstock, and Overstock shall
purchase and acquire from Arbor Gardner, the Property.
(b)RDA Reimbursement Rights. Notwithstanding any other provision of this
Agreement to the contrary, Arbor Gardner shall retain all right, title and
interest in and to, and the Property shall not include, the Reimbursement Rights
(as defined below), notwithstanding the fact that the Reimbursement Rights arise
in connection with and relate to the Property. “Reimbursement Rights” means the
entire right, title and interest of Arbor Gardner in and to any tax increment
reimbursement or other amounts arising under or due in respect of that certain
Tax Increment Reimbursement Agreement for the Bingham Junction Project, dated
September 21, 2005, by and between the Redevelopment Agency of Midvale City, a
public agency, and Arbor Gardner (as successor-in-interest to Littleson, Inc.)
(the “Reimbursement Agreement”). In connection with the foregoing, within thirty
(30) days after its receipt of a written request from Arbor Gardner, Overstock
shall provide to Arbor Gardner documents required to be submitted by Arbor
Gardner in connection with expenditures made by Overstock which are reimbursable
under the Reimbursement Agreement as “Site Preparation Costs” (as such term is
defined in the Reimbursement Agreement), if any, paid for by Overstock with
respect to the Property. In connection with the foregoing, Overstock shall
execute such documents evidencing Arbor Gardner’s retained ownership in the
Reimbursement Rights at or following Closing (as defined below) to the extent
necessary to effectuate this subparagraph 1(b). The obligations of this
subparagraph 1(b) shall survive the Closing.
(a)(c)    Overstock Reimbursement Agreement. Arbor Gardner agrees to reasonably
cooperate and assist Overstock in negotiating with Midvale City and/or the
Redevelopment Agency of Midvale City (for purposes of this subparagraph 1(c),
collectively, “Midvale”) to enter into a separate agreement with Overstock (the
“Overstock Reimbursement Agreement”) pursuant to which Midvale shall agree to
reimburse Overstock for the costs of work performed and improvements made by
Overstock on or about the Property, which are not included in the Site
Preparation Costs, on terms and conditions acceptable to Overstock and Midvale
(the “Overstock Reimbursable Costs”). Arbor Gardner’s assistance shall be
limited to assisting in coordinating meetings between Midvale and Overstock. The
execution and delivery of the Overstock Reimbursement Agreement shall not be a
condition to Closing. Arbor Gardner makes no representations or warranties
regarding Midvale’s willingness or ability to enter into the Overstock
Reimbursement Agreement.
2.Purchase Price.




--------------------------------------------------------------------------------




(a)The purchase price to be paid by Overstock for the acquisition of the
Property in accordance with the terms and conditions of this Agreement shall be
thirteen and no/100 dollars ($13.00) per square foot within the Parcel, which,
assuming the Parcel contains 13.99, acres is Seven Million Nine Hundred
Twenty-Two Thousand Two Hundred Fifty Seven and 20/100 Dollars ($7,922,257.20)
(the “Purchase Price”). Upon the Closing (as defined below), the Purchase Price
shall be paid into escrow by wire transfer to a closing escrow account
designated by Meridian Title Company, 126 W. Sego Lily Drive #245, Sandy, Utah
84070, Attention: Vicki Fleming (“Escrow Agent”).
(b)Independent Contract Consideration. Within three (3) business days of the
full and complete execution of this Agreement, including the acknowledgment and
acceptance of this Agreement by Escrow Agent (the “Execution Date”), Overstock
shall deliver to Arbor Gardner a check in the amount of Fifty and No/100 Dollars
($50.00) (the “Independent Contract Consideration”), which amount Overstock and
Arbor Gardner hereby acknowledge and agree has been bargained for and agreed to
as consideration for Arbor Gardner’s execution and delivery of this Agreement.
The Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Agreement, and is
nonrefundable in all events, except in the instance of a default hereunder by
Arbor Gardner.
(c)Earnest Money Deposit. Within three (3) business days of the Execution Date,
Overstock shall deposit with Escrow Agent One Hundred Twenty-Five Thousand and
No/100 Dollars ($125,000.00) (together with any interest accrued thereon, the
“Earnest Money Deposit”). Escrow Agent shall hold the Earnest Money Deposit in
an interest-bearing account and, unless this Agreement is sooner terminated and
subject to the terms and conditions hereof, upon the Closing shall credit the
Earnest Money Deposit against the Purchase Price. In the event Overstock fails
to make the Earnest Money Deposit within such three (3) business day period, and
such failure continues for two (2) business days after Arbor Gardner gives
written notice of such failure to Overstock, at any time thereafter and before
the date that Overstock makes the Earnest Money Deposit, Arbor Gardner may
terminate this Agreement upon delivering written notice to Overstock and, in any
such event (except for those obligations expressly provided herein to survive a
termination of this Agreement), neither party shall have any further obligation
or liability hereunder.
3.Due Diligence.
(a)Due Diligence Period. Overstock shall have ninety (90) days following the
Execution Date (as such period may be extended pursuant to Paragraph 3(a)(iii)
below, the “Due Diligence Period”), to conduct such tests, studies, and
examinations of the Property and its physical, legal and/or economic
characteristics as Overstock deems advisable; to review the matters disclosed by
any survey of the Property; to obtain and review the Survey, Property
Information, documents, and other information received from Arbor Gardner
pursuant to this Agreement, including all Existing Environmental Conditions and
Requirements (as defined below); to investigate Applicable Laws (defined below);
to obtain such permits and approvals necessary for Overstock’ intended use(s) of
the Property; and otherwise to satisfy itself that the Property is satisfactory
in all respects, in Overstock’ sole discretion, for Overstock’ intended purposes
and provided that:
(i)Unless Overstock delivers written notice (“Approval Notice”) to Arbor
Gardner, prior to the expiration of the Due Diligence Period, that Overstock
intends to proceed to closing and consummate purchase the Property pursuant to
this Agreement, then this Agreement shall automatically terminate and the
Earnest Money Deposit shall be disbursed and returned immediately to Overstock,
in which event neither Arbor Gardner nor Overstock shall have any further
obligation to each other under or by reason of this Agreement, except those
obligations expressly provided herein to survive a termination of the Agreement.
(ii)Upon the expiration of the Due Diligence Period and provided Overstock has
delivered an Approval Notice to Arbor Gardner, then the Earnest Money Deposit
shall thereafter become non-refundable to Overstock and shall be disbursed by
the Escrow Agent to Arbor Gardner in the event the Closing shall fail to occur.
However, and notwithstanding the foregoing, in the event that the failure of the
Closing is due materially and substantially to Arbor Gardner’s default or
nonperformance of any of its obligations hereunder beyond all applicable notice
and cure periods, or if such is due to a failure of any of the conditions
precedent to the Closing set forth in Paragraph 16 below (other than a default
by Overstock per subparagraph 16.2(a)), the Earnest Money Deposit shall refunded
and disbursed to Overstock upon failure of the Closing as provided in
subparagraph 17(c) hereof.
(iii)In the event that Arbor Gardner fails to deliver any of the Property
Information documents required to be delivered by Arbor Gardner pursuant to
Paragraph 5 below within the five (5) day period




--------------------------------------------------------------------------------




set forth therein, then the Due Diligence Period shall be automatically extended
by the same number of days by which Arbor Gardner is delinquent in delivering
such required Property Information.
(b)Due Diligence Obligations. Notwithstanding the foregoing, nothing herein
shall constitute an obligation by Overstock to initiate or complete or to cause
to be initiated or completed any report, evaluation or analysis of the Property
during the Due Diligence Period or otherwise. Except as and to the extent caused
by Arbor Gardner and/or its agents, employees or contractors, Overstock shall
indemnify Arbor Gardner for losses, damages, liabilities, claims, costs or
expenses incurred by Arbor Gardner to the extent caused by Overstock’s or its
agents’, employees’, representatives’ or contractors,’ activities on the
Property prior to the Closing. If Overstock’ or its agents,’ employees’,
representatives’, or contractors’ activities on the Property prior to the
Closing damage any portion of the Property, including, without limitation, any
damage resulting from any violation by Overstock or its agents, employees or
contractors of the Institutional Controls (as defined below) or Consent Decree
(as defined below), Overstock shall with all diligence restore the Property to
substantially the same condition as existed prior to any such damage (such
obligations, together with the indemnification obligations set forth in the
immediately preceding sentence, are herein collectively referred to as the
“Overstock Repair and Indemnification Obligations”). Overstock shall perform the
Due Diligence in such a manner as to not unreasonably interfered with the use of
development of the Property or the larger project of which the Property is a
part, and otherwise in compliance with Applicable Laws (defined below). For
purposes of this Agreement, “Applicable Laws” shall mean all existing federal,
state or local laws, common law, statutes or regulations, including, without
limitation, those relating to the protection of human health and safety,
protection of the environment, or prevention of pollution, including the
Institutional Controls and Consent Decree. The Overstock Repair and
Indemnification Obligations shall survive the Closing or earlier termination of
this Agreement.
4.Access to Property; Cooperation of Arbor Gardner. From and after the date of
this Agreement until the earlier to occur of the termination of this Agreement
or the Closing, Arbor Gardner shall allow Overstock and its representatives
access, at reasonable times and, further, subject to Applicable Laws, to the
Property and to any information Arbor Gardner has relating to the Property, for
purposes of Overstock’ Due Diligence investigations and, further, to enable
Overstock to determine, at Overstock’ sole cost and expense, the compliance of
the Property with Applicable Laws and the physical condition of the Property.
Overstock’ inspection, testing and evaluation of the Property and Overstock’
review and/or approval of any documents, instruments, title commitments,
surveys, reports or other matters shall be solely for Overstock’ benefit and,
except as provided in Paragraphs 14 and 19 hereof, shall not be deemed to be or
result in any waiver or release by Overstock of any covenant, agreement,
representation, or warranty by Arbor Gardner contained or referred to in this
Agreement or in any document or instrument delivered hereunder.
5.Delivery of Property Information. Within five (5) business days following the
Execution Date, Arbor Gardner shall deliver to Overstock, originals or copies of
the following (collectively, the “Property Information”), as and to the extent
in Arbor Gardner’s possession or control (or the possession or control of Arbor
Gardner’s employees, consultants, representatives or agents): (a) any plans,
specifications, “as-built” plans and specifications, and similar studies and
information relating to the Property, and any geotechnical, engineering or
similar studies or assessments, including without limitation soils reports and
real property surveys, for all or any part of the Property; (b) any documents,
agreements, information, reports, photographs or recordings concerning or
relating to the Environmental Condition (as defined below) and the Existing
Environmental Conditions and Requirements of all or any part of the Property or
adjacent properties; (c) the Reimbursement Agreement; (d) copies of any plats,
maps, drawings, surveys, plans or specifications for the improvements located
upon the Property; (e) all permits and approvals obtained by Arbor Gardner from
governmental authorities having jurisdiction over the Property including the
subdivision accomplished by a plat, development and construction upon the
Property; (f) all information on utilities improvements located (or to be
located) upon the Property and utilities available to the Property; (g) any
environmental assessment, report, or analysis pertaining in whole or in part to
the Property or adjacent properties in the position of Arbor Gardner, Arbor
Gardner’s representatives, or attorneys; (h) any investigations, surveys,
audits, assessments, inspections or other reports, excluding internal reports,
regarding the Property, the physical or environmental condition of the Property,
or its regarding compliance with Applicable Laws; and (i) such additional
information relating to the Property as Overstock may reasonably request in
writing, if such information is in Arbor Gardner’s possession or control and is
reasonably available, provided that any such information not requested within
five (5) days after the Execution Date, shall be delivered to Overstock within
five (5) business days after Overstock’ request.




--------------------------------------------------------------------------------




6.Title Commitment and ALTA Survey. Within thirty (30) days after the Execution
Date, Arbor Gardner shall obtain and deliver to Overstock, at Arbor Gardner’s
cost and expense, a title commitment (the “Title Commitment”) issued by Escrow
Agent for the Extended Coverage Title Insurance Policy to be issued in favor of
Overstock at the Closing, together with a legible and complete copy of each
document and/or exception referred to in the Title Commitment and an ALTA survey
of the Property. Overstock shall, within thirty (30) days after Overstock
receives the Title Commitment, legible copies of all documents and exceptions
referenced in the Title Commitment, and the Survey, give written notice to Arbor
Gardner (the “Objection Notice”) specifying any and each title exception
contained in the Title Commitment and/or Survey which is objectionable to
Overstock (each a “Title Defect”). Within ten (10) days of Arbor Gardner’s
receipt of the Objection Notice (the “Title Response Period”), Arbor Gardner
shall provide written notice to Overstock which specifies which Title Defects
Arbor Gardner is willing to cure on or prior to the Closing and if it fails to
deliver such notice in a timely manner, then Arbor Gardner shall be deemed to
have elected to not cure all such Title Defects. To the extent that Arbor
Gardner does not agree to cure all Title Defects prior to or at the Closing,
Overstock shall elect by delivering written notice to Arbor Gardner prior to the
later of (a) ten (10) business days after the expiration of the Title Cure
Period, and (b) the expiration of the Due Diligence Period, to either: (i) waive
each objection to a Title Defect, which Arbor Gardner has not agreed to cure and
to proceed with Overstock’s purchase of the Property and accept each such Title
Defect which Arbor Gardner has not agreed to cure as a Permitted Exception, as
provided in Paragraph 7 hereof, without adjustment of the Purchase Price; or
(ii) terminate this Agreement by notice to Arbor Gardner. In the event Overstock
does not elect to waive all Title Defects which Arbor Gardner has not agreed to
cure pursuant to clause (i) of this Paragraph 6, Overstock shall be deemed to
have elected to terminate this Agreement. In addition, in the event Arbor
Gardner fails to cure a Title Defect on or prior to Closing which Arbor Gardner
has agreed to cure, on or prior to Closing Overstock may elect to either (x)
waive each objection to a Title Defect, which Arbor Gardner has not cured, and
to proceed with Overstock’s purchase of the Property and accept each such Title
Defect which Arbor Gardner has not cured as a Permitted Exception, as provided
in Paragraph 7 hereof, without adjustment of the Purchase Price; or (y)
terminate this Agreement by notice to Arbor Gardner. In the event of a
termination of this Agreement by Overstock pursuant to this Paragraph 6,
Overstock shall receive an immediate refund from the Title Company of the
Earnest Money Deposit paid by Overstock pursuant to subparagraph 2(c) hereof,
upon which event neither party shall have any further right or claim against the
other hereunder except for their respective indemnification obligations set
forth in this Agreement.
7.Permitted Exceptions. As used in this Agreement, the term “Permitted
Exceptions” shall mean only: (a) Real property taxes pertaining exclusively to
the Property, and not the real property taxes pertaining to other property
included in the entire tax parcel of which the Property is a part, for the year
2014 (subject to proration at Closing as provided in Paragraph 12 hereof); and
(b) the covenants, conditions, restrictions, easements, rights-of-way,
encroachments, encumbrances, title exceptions, and other matters disclosed in
the Title Commitment and/or Survey pertaining to the Property (but only to the
extent such are consistent with applicable laws), except for: (i) such Title
Defect(s) as to which Overstock timely objects in writing, as provided in
Paragraph 6 hereof, and for which Arbor Gardner has not agreed to cure and which
Title Defects are subsequently waived by Overstock; and (ii) monetary liens,
mortgages, or trust deeds. Notwithstanding anything in Paragraph 6 and/or this
Paragraph 7 to the contrary, any trust deed, mortgage, or other monetary lien
(except liens for real property taxes not yet due and liens arising by through
or under Overstock) against the Property, shall be removed and discharged of
record by Arbor Gardner prior to or at the Closing.
8.Survey. Within thirty (30) days of the date of this Agreement, Arbor Gardner
shall, at Arbor Gardner’s sole cost and expense, caused Ensign Engineering to
prepare and deliver to Overstock a survey (the “Survey”) of the Property, which
Survey shall: (a) comply in all respects with the “Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys” jointly established and adopted
by ALTA and ACSM in 2011 and meeting the accuracy requirements of a Class “A”
Survey as defined therein, including Table A items 1, 4, 6(b), 8, 11(b), 19, and
20(a) (collectively, the “Survey Standards”); (b) to be certified as reasonably
required by Overstock, to Overstock, Meridian Title Company, and other parties
reasonably requested by Overstock; (c) to show all contour information on a
second page of the Survey, and (d) to provide the metes and bounds descriptions
of the areas of adjacent properties to be made subject to the View Easements (as
defined below).
9.Arbor Gardner Completion of Subdivision. Arbor Gardner shall, at Arbor
Gardner’s sole cost and expense, submit a preliminary subdivision plat of the
Property to Overstock for Overstock’s approval. Overstock shall have a period of
ten (10) business days (the “Plat Review Period”) in which to review the
preliminary




--------------------------------------------------------------------------------




subdivision plat and deliver to Arbor Gardner any objections Overstock may have
to the preliminary plat as it relates to the Property, together with Overstock’s
suggested changes. Arbor Gardner shall have ten (10) business days (the “Plat
Cure Period”) following receipt of Overstock’s objections, to make the changes
suggested by Overstock or to notify Overstock in writing that it will not make
such changes. If Arbor Gardner fails to make the changes suggested by Overstock
prior to the expiration of the Plat Cure Period, Overstock shall have the right
either to (i) terminate this Agreement by written notice to Arbor Gardner within
fifteen (15) days following the expiration of the Plat Cure Period, in which
event the Earnest Money shall be returned to Overstock and the parties shall
have no further rights or obligations to the other hereunder (except those which
survive the termination of this Agreement) or (ii) waive the objection and
accept the preliminary plat in its existing form. If Overstock does not object
to the preliminary subdivision plat prior to the expiration of the Plat Review
Period, or if Overstock fails to terminate this Agreement in accordance with
clause (i) above, Overstock shall be deemed to have approved the preliminary
subdivision plat. If Arbor Gardner makes changes suggested by Overstock, Arbor
Gardner shall, prior to the expiration of the Plat Cure Period, submit such
changes to Overstock for Overstock’s approval in accordance with the procedure
set forth in this paragraph. The preliminary subdivision plat, as approved or
deemed approved by Overstock, is referred to herein as the “Preliminary Plat”.
Within ten (10) business days following Overstock’s approval or deemed approval
of the Preliminary Plat, Arbor Gardner shall submit the Preliminary Plat to the
appropriate governmental authority and shall thereafter diligently pursue its
approval. Overstock shall cooperate with Arbor Gardner during the approval
process and shall provide Arbor Gardner with any information required by any
governmental authority in connection with the approval. Arbor Gardner shall keep
Overstock informed as to its progress and promptly shall notify Overstock in
writing of any changes to the Preliminary Plat required by any governmental
authority. If any governmental authority requires changes to the Preliminary
Plat which, in Overstock’s sole discretion, would materially adversely affect
Overstock’s intended use of the Property as a condition to its approval,
Overstock shall have the right to terminate this Agreement by written notice to
Arbor Gardner within five (5) days following Overstock’s receipt of written
notice of the required change, in which event the Earnest Money shall be
returned to Overstock and the parties shall have no further rights or
obligations under this Agreement except for the obligations which expressly
survive such termination. If the Preliminary Plat is not approved by all
governmental authorities and recorded in the map records of the county in which
the Property is located (the recorded plat being referred to herein as the
“Plat”) prior to Closing or the Property does not constitute a legally
subdivided parcel, Overstock shall have the right to terminate this Agreement by
written notice to Arbor Gardner on or before Closing, if applicable, in which
event the Earnest Money shall be returned to Overstock and the parties shall
have no further rights or obligations to the other hereunder (other than those
which survive the termination of this Agreement). The Plat, and all rights,
easements, restrictions and other matters affecting title as shown on the Plat
shall be deemed to be a Permitted Exception. Notwithstanding the foregoing, if
Overstock and Arbor Gardner each determine that the sale of the Property, as
well as the other terms and intent of this Agreement can be effectively
accomplished without subdividing the Property, Overstock and Arbor Gardner can
agree to proceed with closing without the steps set forth in this paragraph.
10.View Easements. At the Closing, Arbor Gardner shall, at Arbor Gardner’s sole
cost and expense: (a) execute, acknowledge and record against those certain real
properties depicted on Exhibit “10-1” attached hereto, which properties will be
more particularly described in the Survey, the Declaration of Easements,
Restrictions and Covenants in the form and content of Exhibit “10-2” attached
hereto (the “View Easements”); and (b) cause all persons or entities holding any
trust deed, mortgage, or other monetary lien (except liens for real property
taxes not yet due) against or affecting the real properties described in Exhibit
“10-1” attached hereto to unconditionally subordinate their rights all rights
and interests they have in and to such properties to the View Easements by
recording a subordination of interests, in form and content reasonably
acceptable to Overstock, in the records of the Salt Lake County Recorder. Such
View Easements shall run with the land and shall be deemed binding on all future
purchasers of the properties encumbered by such restrictions and shall be in
favor of only the owner of the Property, its successors or assigns.
11.Closing. The closing (the “Closing”) of the transaction contemplated by and
under this Agreement shall be held at the office of Escrow Agent on the date
which shall be the later of (a) THIRTY (30) days after the expiration of the Due
Diligence Period, (b) the date on which all other conditions precedent to the
Closing, occurring hereunder have been satisfied, or (c) September 30, 2014. The
date upon which the Closing actually takes place, or, if more than one (1) day
is required to complete the Closing, the date upon which the Closing is actually
accomplished, shall be deemed and considered the “Closing Date.” At the Closing
and pursuant to this




--------------------------------------------------------------------------------




Agreement, the following shall occur, each of which shall be considered a
condition precedent to the other and all of which shall be considered as taking
place simultaneously:
(a)Arbor Gardner shall execute and deliver to Escrow Agent, in escrow, a
fully-executed (and acknowledged) special warranty deed for the Property (the
“Deed”), in the form and content attached as Exhibit “11(a),” without any
condition, restriction or reservation of any kind or nature noted in the Deed
(except as specified in the attached form).
(b)Arbor Gardner shall execute, acknowledge and deliver to Escrow Agent in
recordable form for recording at the Closing the View Easements approved by
Overstock pursuant to Paragraph 10 hereof.
(c)Overstock shall deliver to Escrow Agent, in escrow, the Purchase Price
(inclusive of the Earnest Money Deposit).
(d)Arbor Gardner shall deliver to Overstock a certificate and affidavit
certifying that Arbor Gardner is not a “foreign corporation,” “foreign
partnership,” “foreign trust,” “foreign estate,” or “foreign person” as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, substantially
in the form attached as Exhibit “11(d).”
(e)Arbor Gardner shall arrange for the issuance and delivery to Overstock of an
ALTA extended coverage owner’s policy of title insurance (the “Title Insurance
Policy”) from Escrow Agent in an amount equal to the Purchase Price, naming
Overstock as the insured and insuring that, as of the Closing, marketable,
indefeasible, fee simple title (both legal and equitable, with no exception or
exclusion of mineral or other subsurface rights) in and to the Property is
vested in Overstock, subject only to the Permitted Exceptions; provided that
Overstock shall be entitled, at its option, to receive the Title Insurance
Policy with any such endorsements to the Title Insurance Policy as Overstock
shall deem necessary or appropriate. Arbor Gardner shall be responsible for the
cost of issuing the Title Insurance Policy to Overstock, were it to be issued as
a standard coverage policy of title insurance, and Overstock shall pay the
difference between the cost of such standard coverage title insurance and the
cost of the Title Insurance Policy (with extended coverage) and the cost of any
endorsements to the Title Insurance Policy.
(f)Arbor Gardner and Overstock shall execute and deliver the Access Roadway
Easement Agreement (defined below) for the Roadway Improvements (defined below);
(g)Arbor Gardner shall deliver to Overstock authorizing resolutions or other
evidence (reasonably satisfactory to Overstock) authorizing Arbor Gardner (as
well as any other involved entities, including without limitation any member or
manager of Arbor Gardner or any other entity authorized to act on behalf of
Arbor Gardner in the execution or performance of this Agreement or otherwise) to
enter into and perform this Agreement, together with signature and incumbency
certificates (reasonably satisfactory to Overstock) therefor.
(h)Overstock shall deliver to Arbor Gardner authorizing resolutions or other
evidence (reasonably satisfactory to Arbor Gardner) authorizing Overstock (as
well as any other involved entities, including without limitation any other
entity authorized to act on behalf of Overstock in the execution or performance
of this Agreement or otherwise) to enter into and perform this Agreement,
together with signature and incumbency certificates (reasonably satisfactory to
Arbor Gardner) therefor.
(i)Escrow Agent, in accordance with the terms and conditions of this Agreement,
shall record in the official real estate records of the County Recorder for Salt
Lake County, Utah, and deliver to Overstock, the Deed, the Access Roadway
Easement Agreement and the View Easements and, concurrently therewith (subject
to reduction for any Closing costs for which Arbor Gardner shall be liable in
connection with the consummation of the transactions contemplated hereunder),
disburse the Purchase Price (inclusive of the Earnest Money Deposit) to Arbor
Gardner.
(j)Arbor Gardner and Overstock shall execute such documents (including without
limitation a Tax Proration Agreement, closing statements, reflecting the
adjustments, payments and credits described in this Agreement) and, further,
take such other actions as are reasonably necessary and appropriate to
effectuate the Closing in accordance with this Agreement; provided, however,
that each of Arbor Gardner and Overstock shall provide its standard letter of
closing instructions to Escrow Agent in connection with the Closing and shall
not be required to execute any separate closing instructions or indemnity
agreements in favor of Escrow Agent.
12.Prorations and Credits. Any recording costs shall be customarily allocated,
and Escrow Agent’s charges for the Closing shall be divided equally between
Arbor Gardner and Overstock. Prorations shall be made as of the Closing Date,
and appropriate credit shall be given for real property taxes, assessments and
other similar




--------------------------------------------------------------------------------




matters based upon 2013 or, if then available, 2014 taxes for the Property.
Subject to the immediately preceding sentence and without limiting any other
specific provision of this Agreement relating to such matters:
(a)Arbor Gardner agrees to pay any and all taxes, charges, utilities and
assessments of every kind and nature, real and personal, which (i) are or may be
assessed against, and may become due on or in connection with, the Property (and
as may be attributable to the Property), and (ii) relate to periods prior to the
Closing Date; provided that, as and to the extent applicable, Arbor Gardner
shall be responsible for any “greenbelt” or “rollback” taxes payable under Utah
law concerning the taxation and assessment of lands in agricultural use or open
spaces as a result of failure of the Property to qualify as “land in
agricultural use” or “open space” under Utah law for any period prior to the
Closing.
(b)Overstock agrees to pay any and all taxes, charges, utilities and assessments
of every kind and nature, real and personal, which (i) are or may be assessed
against, and may become due on or in connection with, the Property (and as may
be attributable to the Property), and (ii) relate to periods on and after the
Closing Date.
(c)Not later than December 31 of the calendar year in which the Closing occurs
(or such other date after the Closing when such figures are available), Arbor
Gardner and Overstock shall re-prorate real property taxes and assessments based
upon information received after the Closing (if original prorations were based
upon estimates) and any re-prorated items shall be promptly paid to the party
entitled thereto. Prorations of taxes and assessments between the Property and
any other land (excluding buildings and improvements) included in the tax parcel
of which the Property is a part shall be allocated proportionately on a per
square foot basis. At the Closing, Arbor Gardner and Overstock shall execute and
deliver to each other a Tax Proration Agreement pursuant to which the proration
of taxes contemplated hereby is agreed upon, in which agreement Overstock shall
covenant to pay prior to delinquency all real property taxes and assessments
upon the Property and Arbor Gardner shall covenant to pay prior to delinquency
all real property taxes and assessments upon the remainder of the of the entire
tax parcel of which the Property is a part.
13.Possession; Risk of Loss; “As Is” Purchase. Possession of, risk of loss to,
and responsibility for the Property shall be delivered to Overstock on the
Closing Date. OTHERWISE, UPON CLOSING, BUT WITHOUT QUALIFYING, WAIVING,
LIMITING, OR RELEASING, OR OTHERWISE AFFECTING OVERSTOCK’S RIGHT TO RELY ON, THE
REPRESENTATIONS, COVENANTS, WARRANTIES, INDEMNITIES, AND AGREEMENTS OF ARBOR
GARDNER SET FORTH IN THIS AGREEMENT AND/OR THE DEED, OVERSTOCK SHALL HAVE
CONDUCTED SUCH INVESTIGATIONS WITH RESPECT TO THE PROPERTY AS OVERSTOCK DEEMS
ADVISABLE, AND SHALL HAVE SATISFIED ITSELF WITH RESPECT TO THE CONDITION OF THE
PROPERTY AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EXCEPT AS
EXPRESSLY SET FORTH IN THE PRECEDING SENTENCE AND/OR IN THIS AGREEMENT OR THE
DEED, AND EXCEPT AS MAY BE OTHERWISE AGREED IN WRITING BY OVERSTOCK AND ARBOR
GARDNER ON OR FOLLOWING THE CLOSING, OVERSTOCK SHALL ACCEPT THE PROPERTY UPON
THE CLOSING IN THE CONDITION IN WHICH IT EXISTS ON THE CLOSING (THAT IS, “AS IS”
AND “WHERE IS,” “WITH ALL FAULTS”), WITHOUT ANY OTHER REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, IN FACT OR BY LAW, AND, EXCEPT AS MAY BE PROVIDED
IN THIS AGREEMENT OR OTHERWISE AGREED IN WRITING BY ARBOR GARDNER.
14.Arbor Gardner’s Representations and Warranties. Arbor Gardner hereby
represents and warrants to Overstock (with the understanding that, except as and
to the extent Overstock has actual knowledge to the contrary as of the Closing,
Overstock is relying on said representations and warranties in purchasing the
Property in accordance with this Agreement), as of the date hereof and the
Closing Date, as follows:
(a)Arbor Gardner is a limited liability company, duly formed, in good standing
and validly existing under the laws of the State of Utah.
(b)Except as otherwise disclosed to Overstock as part of the Property
Information (inclusive of the Existing Environmental Conditions and
Requirements), Arbor Gardner has no knowledge of any claims, actions, suits, or
other proceedings pending or threatened by any governmental department or
agency, or any other entity or person, pertaining to the Property.
(c)The execution, delivery, and performance by Arbor Gardner of this Agreement
does not and will not conflict with, or result in the breach or termination of
any provision of, or constitute a default under, any indenture, mortgage, deed
of trust, lease, contract, or other instrument or agreement or any order,
judgment,




--------------------------------------------------------------------------------




award, or decree to which Arbor Gardner is subject or by which the assets of
Arbor Gardner may be bound, or result in the creation of a lien, charge, or
encumbrance upon the Property.
(d)Arbor Gardner has the full right, legal capacity and means to transfer the
Property and without obtaining the consent or approval of any governmental
authority or any other person or entity to which Arbor Gardner or any of the
Property may be subject.
(e)The Property consists of a portion of real property commonly known as the
Midvale Slag Superfund Site (the “Site”). The U.S. District Court for the
District of Utah entered a Remedial Design/Remedial Action Consent Agreement for
the Site (the “Consent Decree”). The Environmental Protection Agency has
certified that the remedial action under the Consent Decree has been satisfied,
and, as such, pursuant to the Consent Decree, any person acquiring the Property
shall attain the status of a “Bona Fide Prospective Purchaser” (“BFPP”);
provided that, in order to maintain such BFPP status, a purchaser must implement
appropriate reasonable steps with respect to hazardous substance contamination
found at the Site, as required by section 21 of the Consent Decree and the EPA
Ready for Reuse Determination, Midvale Slag Superfund Site (May 16, 2008), which
include complying with the Operation and Maintenance, Access and Institutional
Controls as mandated by the Consent Decree (the “Institutional Controls”). The
Institutional Controls, the Consent Decree and the environmental conditions
referenced therein are herein sometimes collectively referred to as the
“Existing Environmental Conditions and Requirements.” The Property may also
include the existence of “Wetlands” or “waters of the United States” (“Waters”)
as defined by the Army Corps of Engineers. Arbor Gardner makes no
representations or warranties regarding the existence of any Hazardous Material
of Environmental Condition with respect to the Property. For purposes of this
Agreement, “Environmental Condition” means (i) contamination or pollution of
soil, air, surface or groundwater in violation of Applicable Laws, (ii) the
disposal, placement, existence, presence or release or threat of release of a
Hazardous Material in violation of Applicable Laws and the affects thereof,
(iii) noncompliance with or violation of Applicable Laws including, without
limitation, any lack of required governmental permits or approvals, “Hazardous
Material” means (iv) any substance, the presence of which requires
investigation, remediation, or other response or corrective action under
Applicable Laws, (v) any substance which is defined as a hazardous waste,
hazardous substance, extremely hazardous substance, hazardous material,
hazardous matter, hazardous chemical, toxic substance, toxic chemical, pollutant
or contaminant, or other similar term, in or pursuant to Applicable Laws, (vi)
any asbestos or asbestos-containing material, PCBs or equipment or articles
containing PCBs, petroleum, diesel fuel, gasoline or other petroleum
hydrocarbons, and Applicable Laws, and/or (vii) any portion of the Property
containing wetlands or Waters.
(f)To Arbor Gardner’s knowledge, all Property Information delivered to Overstock
by Arbor Gardner constitutes complete and correct copies of originals of such
Property Information which are in Arbor Gardner’s possession or control;
provided that, notwithstanding the foregoing, Arbor Gardner does not make, and
shall not be deemed to have made, any representation or warranty with respect to
any part or all of the Property Information prepared or submitted by parties
other than Arbor Gardner.
(g)To Arbor Gardner’s knowledge, there are not presently pending any special
assessment or condemnation actions against the Property or any part thereof, and
Arbor Gardner has not received any notice of any assessment or condemnation
actions being contemplated.
(b)For purposes of this Agreement, “Arbor Gardner’s knowledge” (or comparable
phrases) means the actual knowledge of John Gust, Cory Gust, Christian Gardner
and Mark Murdoch. Arbor Gardner represents that these four individuals are (i)
familiar with any such matters so qualified and have conducted a reasonable
review of Arbor Gardner’s files for the Property, and (ii) in a position to know
the completeness and accuracy of any such representations and warranties so
qualified.
15.Overstock’ Representations and Warranties. Overstock represents and warrants
to Arbor Gardner (with the understanding that, except as and to the extent Arbor
Gardner has actual knowledge to the contrary as of the Closing, Arbor Gardner is
relying on said representations and warranties in selling the Property in
accordance with this Agreement), as of the date hereof and the Closing Date, as
follows:
(a)Overstock is a limited liability company, duly formed, in good standing and
validly existing under the laws of the State of Utah.
(b)The execution, delivery, and performance by Overstock of this Agreement does
not and will not conflict with, or result in the breach or termination of any
provision of, or constitute a default under, any indenture, mortgage, deed of
trust, lease, contract, or other instrument or agreement or any order, judgment,
award, or decree to which Overstock is subject or by which the assets of
Overstock may be bound.




--------------------------------------------------------------------------------




(c)Overstock has the requisite right, power and authority to enter into this
Agreement, without obtaining the consent or approval of any governmental
authority or any other person or entity to which Overstock may be subject.
16.Conditions Precedent to the Closing.
(c)16.1    Overstock Conditions. The obligation of Overstock to purchase the
Property under this Agreement is subject to the satisfaction, on or before the
Closing Date, of all the conditions set out below, unless waived by Overstock,
in its sole discretion.
(a)Arbor Gardner shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement and to be
performed or complied with or by Arbor Gardner within the required or applicable
time period as contemplated under this Agreement.
(b)Overstock shall have delivered an Approval Notice.
(c)No action, suit, or proceeding before any court or any governmental body or
authority pertaining to the transactions contemplated by this Agreement or their
consummation, including without limitation any assessment or condemnation
actions, shall have been instituted or threatened on or before the end of the
Closing against the Property or Arbor Gardner, which would adversely affect
Overstock and the transactions contemplated hereunder, which is not caused by
Overstock.
(d)As of the Closing Date, there shall not be any misstatement or omission in
the representations and warranties made by Arbor Gardner contained in this
Agreement and such shall be deemed to have been made again as of the Closing
Date.
(e)The Title Insurance Policy shall be issued and delivered to Overstock at the
Closing, dated as of the Closing Date, in the form and content provided in this
Agreement.
(f)The Plat shall have been recorded in the recorder’s office of Salt Lake
County.
(g)No condemnation action shall be pending against any portion of the Property
as more particularly contemplated in Paragraph 18 below.
16.2    Arbor Gardner Conditions. The obligation of Arbor Gardner to sell the
Property under this Agreement is subject to the satisfaction, on or before the
Closing, of all the conditions set out below, unless waived by Arbor Gardner, in
its sole discretion.
(a)Overstock shall have performed, satisfied, and complied with all covenants,
agreements, and conditions required by this Agreement and to be performed or
complied with or by Overstock on or before the Closing Date.
(b)No action, suit, or proceeding before any court or any governmental body or
authority pertaining to the transactions contemplated by this Agreement or their
consummation, including without limitation any assessment or condemnation
actions, shall have been instituted on or before the Closing which would
adversely affect Arbor Gardner and the transactions contemplated hereunder,
which is not caused by Arbor Gardner.
(c)As of the Closing Date, there shall not be any misstatement or omission in
the representations and warranties made by Overstock contained in this Agreement
and such shall be deemed to have been made again as of the Closing Date.
(d)The Plat shall have been recorded in the recorder’s office of Salt Lake
County.
(d)16.3    Failure of Conditions to Closing. In the event that each of the
conditions set forth in Paragraphs 16.1 and 16.2 above shall not have been
satisfied at or prior to Closing, or waived by the party whose condition has
failed to be satisfied, then such party shall have the right, at its option, to
terminate this Agreement by giving written notice of such termination to the
other party on or prior to Closing.  Upon such termination, so long as the
reason for such termination is not a result of a failure of the condition set
forth in subparagraph 16.1(a) (in which event Overstock shall have the rights
set forth in Paragraph 17 hereof) or subparagraph 16.2(a) above (in which event
the Earnest Money Deposit shall be paid to Arbor Gardner in accordance with
subparagraphs 17(b) and 17(c) hereof) the Earnest Money Deposit shall be
immediately returned to Overstock and, except as provided herein for a default
by a party or with respect to obligations expressly provided to survive a
termination of this Agreement, each party shall be released automatically from
all obligations and liabilities hereunder.
17.Default and Remedies.
(a)Default by Arbor Gardner. In the event of a default by Arbor Gardner in the
performance of its obligations hereunder occurring prior to or at the Closing,
Overstock shall give written notice to Arbor




--------------------------------------------------------------------------------




Gardner designating such default. Arbor Gardner shall have a period of ten (10)
days following the effective date of said notice within which to correct the
default of which Arbor Gardner has received notice. In the event Arbor Gardner
shall fail to correct such default within said ten (10) day period, Overstock
shall have the right, at Overstock’s election either: (i) if such default occurs
prior to the Closing Date, to terminate this Agreement and all rights, duties,
and obligations of the parties hereunder by giving written notice thereof to
Arbor Gardner and to receive from Arbor Gardner an immediate refund of the
Independent Consideration and reimbursement of all out of pocket costs incurred
by Overstock in completing its due diligence activities on the Property, in an
amount not to exceed $30,000, and to receive from the Title Company an immediate
refund of the Earnest Money Deposit paid pursuant to subparagraph 2(c) hereof,
together with all interest accrued on the Earnest Money Deposit; or (ii) by
legal action to compel performance by Arbor Gardner of its obligations
hereunder, including recovery of any costs and expenses (including reasonable
attorney’s fees) incurred by Overstock in enforcing this Agreement and
compelling specific performance by Arbor Gardner. In the event of a default by
Arbor Gardner in the performance of its obligations hereunder either occurring
after the Closing or discovered by Overstock after the Closing (either, a
“Post-Closing Default”), Overstock shall give written notice to Arbor Gardner
designating such default. Arbor Gardner shall have a period of ten (10) days
following the effective date of said notice within which to correct the Post
Closing Default of which Arbor Gardner has received notice. In the event Arbor
Gardner shall fail to correct such Post Closing Default within said ten (10) day
period, Overstock shall have the right, in addition to any other right or remedy
available to it under Applicable Laws, to recover actual damages from Arbor
Gardner resulting from said Post Closing Default.
(a)Default by Overstock. In the event of a default by Overstock in the
performance of its obligations hereunder occurring prior to or at the Closing,
Arbor Gardner shall give written notice to Overstock designating such default.
Overstock shall have a period of ten (10) days following the effective date of
said notice within which to correct the default of which Overstock has received
notice. In the event that Overstock shall fail to correct such default within
said ten (10) day period, Arbor Gardner shall have the right, as Arbor Gardner’s
sole and exclusive remedy, to terminate this Agreement and all rights, duties,
and obligations of the parties hereunder by giving written notice thereof to
Overstock and to receive and immediate disbursement from the Title Company of
the Earnest Money Deposit paid by Overstock pursuant to subparagraph 2(c) hereof
as liquidated and stipulated damages. In the event of a default by Overstock in
the performance of its obligations hereunder either occurring after the Closing
or discovered by Arbor Gardner after the Closing (either, a “Post-Closing
Default”), Arbor Gardner shall give written notice to Overstock designating such
Post Closing Default. Overstock shall have a period of ten (10) days following
the effective date of said notice within which to correct the Post Closing
Default of which Overstock has received notice. In the event Overstock shall
fail to correct such Post Closing Default within said ten (10) day period, Arbor
Gardner shall have the right, in addition to any other right or remedy available
to it under Applicable Laws, to recover actual damages from Overstock resulting
from said Post Closing Default.
(b)STIPULATED DAMAGES. IN THE EVENT THE PURCHASE AND SALE CONTEMPLATED HEREUNDER
SHALL FAIL WITHOUT THE DEFAULT OF ARBOR GARDNER FOLLOWING THE EXPIRATION OF THE
DUE DILIGENCE PERIOD (AS THE SAME MAY BE EXTENDED PURSUANT TO THE PROVISIONS OF
THIS AGREEEMNT), AS THE CASE MAY BE, AND AFTER THE SATISFACTION OF THE
CONDITIONS PRECEDENT TO OVERSTOCK’ PERFORMANCE SET FORTH IN SUBPARAGRAPH 15.1,
HEREOF, ARBOR GARDNER SHALL BE DEEMED TO HAVE SUSTAINED DAMAGES RESULTING FROM
OVERSTOCK’ BREACH OR FAILURE TO PERFORM, WHICH DAMAGES THE PARTIES ACKNOWLEDGE
ARE DIFFICULT AND IMPRACTICABLE TO ASCERTAIN. ACCORDINGLY, IN SUCH EVENT ARBOR
GARDNER SHALL BE ENTITLED TO RETAIN THE EARNEST MONEY DEPOSIT AND AS A
LIQUIDATED AND REASONABLE ESTIMATE OF SUCH DAMAGES, AND AS ARBOR GARDNER’S
EXCLUSIVE AND ONLY REMEDY AGAINST OVERSTOCK, AT LAW OR IN EQUITY, FOR OVERSTOCK’
BREACH OR FAILURE TO COMPLETE THE PURCHASE AND SALE CONTEMPLATED HEREUNDER.
OTHERWISE, OR IN THE EVENT OF NONSATISFACTION OF THE CONDITIONS PRECEDENT TO
OVERSTOCK’ PERFORMANCE SET FORTH IN SUBPARAGRAPH 15.1, HEREOF, THEN, EXCEPT UPON
CLOSING, THE EARNEST MONEY DEPOSIT SHALL BE RETURNED IMMEDIATELY TO OVERSTOCK;
PROVIDED THAT THE FOREGOING SHALL NOT LIMIT ANY




--------------------------------------------------------------------------------




RIGHTS OR REMEDIES THAT ARBOR GARDNER MAY HAVE AGAINST OVERSTOCK, IF ANY, BY
REASON OF THE OVERSTOCK REPAIR AND INDEMNIFICATION OBLIGATIONS.
(c)Remedies. Arbor Gardner confirms that damages at law may be an inadequate
remedy for Overstock for a breach or threatened breach by Arbor Gardner of any
provisions hereof. Overstock’ rights and Arbor Gardner’s obligations hereunder
shall be enforceable by specific performance, injunction, or other equitable
remedy, except as is otherwise expressly limited herein. It is the intention of
the parties by this provision to make clear the agreement of the parties that ,
except as is otherwise expressly limited herein, Overstock’ rights and
obligations and Arbor Gardner’s rights and obligations hereunder shall be
enforceable in equity as well as at law or otherwise.
18.Condemnation. If, prior to Closing, any governmental authority or other
entity having power of eminent domain with respect to the Property shall
institute an eminent domain proceeding or take any steps preliminary thereto
(including the giving of notice to Arbor Gardner or Overstock of intent to
institute such proceedings) and the same is not dismissed or terminated in
writing by such authority prior to the date established herein for the Closing,
Overstock shall have the right to terminate this Agreement upon written notice
to Arbor Gardner (i) within thirty (30) days following notice by Arbor Gardner
to Overstock of such condemnation or the threatened condemnation, or (ii) on the
latest date established for the Closing pursuant to this Agreement, whichever
occurs first. If Overstock does not terminate this Agreement pursuant to the
preceding sentence, Overstock shall be conclusively deemed to have elected to
accept such condemnation and waives any right to terminate this Agreement solely
as a result of such eminent domain proceeding, but not any other right of
termination provided to Overstock in this Agreement. If Overstock elects to
terminate this Agreement under this Paragraph 18, the entire Earnest Money
Deposit and the Independent Consideration, shall be promptly returned to
Overstock, and neither Party to this Agreement shall thereafter have any further
rights or obligations hereunder except as otherwise specifically provided in
this Agreement. If Overstock does not terminate this Agreement as a result of
such a condemnation or otherwise as provided herein, Arbor Gardner and Overstock
shall proceed to Closing in accordance with the terms of this Agreement with no
reduction in the Purchase Price and Arbor Gardner shall assign to Overstock at
Closing all of Arbor Gardner’s right, title and interest in and to all proceeds
resulting or to result from said condemnation. Nothing in this Paragraph 18
shall modify or impair any rights of termination provided to Overstock in other
provisions of this Agreement.
19.Survival of Covenants and Related Matters; Indemnification. In addition to
any other provisions of this Agreement, which, by and according to their terms,
survive the Closing and the delivery of the Deed, the representations,
warranties and indemnities made and set forth in this Agreement, shall survive
the Closing and the delivery of the Deed for a period of ONE (1) year following
the Closing Date. Subject to the foregoing, each party (the “Indemnifying
Party”) hereby agrees to, and shall, indemnify, defend and hold harmless the
other party (the “Indemnified Party”) from and against any and all obligations,
debts, damages, claims, actions, causes of action, losses, demands, suits,
fines, penalties, controversies, costs, fees (including reasonable attorneys’
fees) and liabilities incurred by the Indemnified Party, which are caused by or
result from (i) except as otherwise provided below in this Paragraph 19, any
breach or default by the Indemnifying Party of any representation, warranty,
covenant or agreement of the Indemnifying Party in this Agreement or any
document or instrument delivered pursuant to this Agreement or (ii) except as
otherwise provided below in this Paragraph 19, any such representation or
warranty having been untrue or inaccurate when made by the Indemnifying Party.
The rights and remedies of the Indemnified Party set forth in this Paragraph 19
are in addition to any other rights and remedies of the Indemnified Party under
Applicable Law, whether now in effect or hereafter enacted, and may be enforced
together with or in lieu of all rights and remedies of the Indemnified Party
under Applicable Law. The obligations of the Indemnifying Party under this
Paragraph 19 shall include, but not be limited to, the burden and expense of
defending all claims, suits, and administrative proceedings (with counsel
reasonably approved by the Indemnified Party), for such claims, suits, or
proceedings as are indemnified against pursuant to this Paragraph 19, and paying
and discharging, when and as the same become due, any and all judgments,
penalties, or other sums due against such Indemnified Party. In the event an
Indemnified Party consummated the Closing with actual knowledge prior to the
Closing that one or more of the representations or warranties of the
Indemnifying Party set forth in this Agreement were false as of the Closing
Date, such Indemnified Party shall not be entitled to be indemnified and held
harmless by the Indemnifying Party pursuant to this Paragraph 19 for those
obligations, debts, damages, claims, actions, causes of action, losses, demands,
suits, fines, penalties, controversies, costs, fees (including reasonable
attorneys’ fees) and/or liabilities




--------------------------------------------------------------------------------




that were known to or reasonably foreseeable by the Indemnified Party by reason
of the Indemnified Party’s actual knowledge of the Indemnifying Party’s false
representation or warranty.
20.Escrow Arrangements; Expenses and Fees. This Agreement shall serve, along
with any other written instructions signed by both Arbor Gardner and Overstock
as they may deem necessary, as instructions to Escrow Agent for the transaction
set forth herein. It is agreed that a copy of this Agreement may be delivered at
the Closing by either party, in which event, it shall serve, along with any
other instructions Arbor Gardner and Overstock deem necessary, as closing
instructions for the transactions set forth herein. Except as otherwise
expressly provided in this Agreement, each party to this Agreement shall pay
their own costs and expenses (including without limitation professional fees and
expenses) incurred in the preparation and execution, and the performance, of
this Agreement.
21.Roadway. In the event that this transaction is consummated, Arbor Gardner
shall construct, at Arbor Gardner’s sole cost and expense (except as otherwise
provided herein to the contrary), a roadway within the area shown on Exhibit “B”
attached hereto (the “Roadway Improvements”) in a good and workmanlike manner
and otherwise in accordance with the provisions of this Section 21 and easement
agreement in the form attached as Exhibit “21” (the “Access Roadway Easement
Agreement”). The Roadway Improvements shall be constructed in accordance with
the all Applicable Laws Within thirty (30) days of Overstock’s receipt of
written demand from Arbor Gardner, from time to time, which demand shall include
supporting invoices, Overstock shall reimburse Arbor Gardner on a work in
progress basis for one-half of the actual out-of-pocket costs incurred by Arbor
Gardner in connection with the construction of the Roadway Improvements,
provided, however, Overstock shall not be required to reimburse Arbor Gardner
for the construction of the Roadway Improvements for an amount in excess of
$200,000.00. The provisions of this Paragraph 21 shall survive the Closing.
22.Repurchase Right.
(a)In the event Overstock fails to obtain a building permit and commence
construction (which, for purposes of this Paragraph 22 shall be deemed to have
occurred when Overstock has commenced the pouring of foundations) on an office
building containing at least Two Hundred Twenty Thousand (220,000) square feet
or parking structure, containing One Thousand (1,000) parking stalls on the
Property, on or before that date which is twenty-four (24) months from the
Closing Date (the “Groundbreaking Deadline”), Arbor Gardner shall have the one
time right (the “Repurchase Right”) to repurchase the Property by paying to
Overstock the Repurchase Payment (as hereinafter defined). Arbor Gardner shall
give Overstock written notice of its intention to exercise said right of
repurchase in accordance with Paragraph 29 (the “Repurchase Notice”) within the
earlier of the period which is ninety (90) days after the Groundbreaking
Deadline or the date Overstock actually obtains a building permit and commences
the pouring of foundations for the office building or parking structure referred
to above, otherwise the Repurchase Right granted herein shall be deemed to have
been waived by Arbor Gardner and shall be of no further force or effect. In the
event the Repurchase Right is exercised in a timely manner, the “Repurchase
Payment” shall be the amount equal to the greater of (a) the Purchase Price, or
(b) the then current Fair Market Value of the Property. In the event Arbor
Gardner elects to exercise the Repurchase Right, the transaction shall close
within 90 days after the effective date of the Repurchase Notice.
(b)As used herein “Fair Market Value” shall mean the then prevailing market rate
for the Property which would be paid by a willing buyer and accepted by a
willing seller. Following Overstock’s receipt of a Repurchase Notice, Arbor
Gardner and Overstock shall negotiate in good faith to determine and mutually
agree upon the Fair Market Value. If Overstock and Arbor Gardner are unable to
agree upon the Fair Market Value within thirty (30) days following Overstock’s
receipt of the Repurchase Notice (the “Negotiation Period”), then the Fair
Market Value shall be determined in accordance with the following procedure:
(i)Arbor Gardner and Overstock shall each select an arbitrator (“Arbor Gardner's
Arbitrator” and “Overstock's Arbitrator”, respectively) who shall be a qualified
and impartial person licensed in the State of Utah as an MAI appraiser with at
least ten (10) years of experience in appraising the type of matters for which
they are called on to appraise hereunder in the Salt Lake County, Utah area.
Overstock's Arbitrator and Arbor Gardner's Arbitrator shall name a third
independent arbitrator, similarly qualified, within ten (10) days after the
appointment of Overstock's Arbitrator and Arbor Gardner's Arbitrator.
(ii)Said third arbitrator shall, after due consideration of the factors to be
taken into account under the definition of Fair Market Value and hearing
whatever evidence the arbitrator deems appropriate from Overstock, Arbor Gardner
and others, and obtaining any other information the arbitrator deems necessary,
in good faith, make its own determination of the then Fair Market Value for the
Property (the “Final Determination”),




--------------------------------------------------------------------------------




such determination to be made within thirty (30) days after the appointment of
the third arbitrator. The Final Determination and the market information upon
which such determinations are based shall be in writing and counterparts thereof
shall be delivered to Overstock and Arbor Gardner within said thirty (30) day
period. The arbitrator shall have no right or ability to determine the Fair
Market Value in any other manner. The Final Determination shall be binding upon
the parties hereto.
(iii)The costs and fees of the third arbitrator shall be paid by equally by
Overstock and Arbor Gardner.
(iv)If Arbor Gardner's Arbitrator and Overstock's Arbitrator fail to appoint the
third arbitrator within the time and in the manner prescribed in above, then
Overstock and Arbor Gardner shall jointly and promptly apply to Chief Justice of
the Third District Court in Salt Lake County, Utah for the appointment of an
arbitrator.
(c)In the event that the Arbor Gardner complies with the provisions of this
Paragraph 22, Overstock shall convey title to the Property to the Arbor Gardner
by special warranty deed in the same state as is evidenced by the title
insurance policy issued in favor of Overstock pursuant to the terms hereof, and
substantially in the same physical condition as the Property existed on the date
hereof. In connection with the closing of the sale of the Property by Overstock
to Arbor Gardner pursuant to this Paragraph 22, Overstock shall pay for a
standard form ALTA owner's title policy issued by the Title Company insuring
marketable fee simple title to Arbor Gardner, subject only to Permitted
Exceptions. All other fees and costs (including taxes) shall be prorated in the
same manner as in the sale from Arbor Gardner to Overstock.
23.Notices. All communications, consents, requests and other notices provided
for in this Agreement, with simultaneous copies as provided in this Paragraph
23, shall be in writing and shall be personally delivered or mailed by certified
or registered U.S. mail, return receipt requested, postage prepaid, or by
nationally recognized overnight courier service (with direction for next day
delivery), and addressed to the respective party at the address set forth below
or at such other address as such party may hereafter designate by written notice
to the other party as herein provided.
(a)If to Arbor Gardner, to:
[GARDNER]
c/o The Gardner Company, L.C.
90 South 400 West, Suite 360
Salt Lake City, Utah 84101
Attention: Mr. Christian Gardner
with a simultaneous copy to:
[ARBOR]
c/o Arbor Commercial Properties
126 W. Sego Lily Drive, Suite 275
Sandy, Utah 84070
Attention: Mr. Cory Gust
with a simultaneous copy to:
PARR BROWN GEE & LOVELESS
185 South State Street, Suite 800
Salt Lake City, Utah 84111
Attention: Lamont Richardson, Esq.
(b)If to Overstock, to:
OVERSTOCK.COM, INC.
Mr. Carter Lee
VP IT Administration and Facilities
Overstock.com, Inc.
6350 South 3000 East
Salt Lake City, Utah 84121




--------------------------------------------------------------------------------






with a simultaneous copy to:
Mr. Mark Griffin
SVP & General Counsel
Overstock.com, Inc.
6350 South 3000 East
Salt Lake City, Utah 84121


Notices and other communications under this Agreement, if sent by mail in the
form specified in this Paragraph, shall be deemed given on the date of actual
delivery or, if delivery is refused, on the date of such refusal.
24.Broker Fees and Similar Payments. Arbor Gardner is represented by Commerce
Real Estate Solutions (“Arbor Gardner’s Broker”) and Overstock is represented by
Newmark Grubb Knight Frank (“Overstock’s Broker”). In the event the transaction
contemplated hereby is consummated Arbor Gardner shall pay brokerage fees and
commissions to Arbor Gardner’s Broker and Overstock’s Broker pursuant to a
separate agreement between Arbor Gardner and Arbor Gardner’s Broker and
Overstock’s Broker. Each party represents and warrants to the other there has
been no broker, finder, real estate agent or similar agent other than as set
forth above engaged in connection with the transaction contemplated hereby and
each party agrees that should any claim be made for brokerage commissions or
finder’s fees by any broker, finder or agent by, through or on account of any
acts of such party or its agents, employees or representatives, such party will
indemnify, defend and hold the other party free and harmless from and against
any and all claims, loss, liability, cost, damage and expense (including,
without limitation, attorneys’ fees, accountants’ fees, court costs and
interest) in connection therewith. The provisions of this Paragraph 24 shall
survive Closing or termination of this Agreement.
25.Miscellaneous. In addition to the foregoing, the parties to this Agreement
agree as follows:
(a)This Agreement constitutes the entire agreement between the parties
pertaining to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations and understandings of the parties
with respect thereto. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing both Arbor Gardner and Overstock. No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. Except as otherwise expressly
provided in this Agreement to the contrary, no waiver shall be binding unless
executed, in writing, by the party making the waiver.
(b)The recitals stated above and the exhibits attached to this Agreement shall
be and hereby are incorporated in and an integral part of this Agreement by this
reference. This Agreement shall be binding upon, and shall inure to the benefit
of the parties to it and their respective successors and assigns; provided that,
notwithstanding the foregoing and subject to the provisions of Paragraph 26
hereof (i) neither this Agreement nor the obligations hereunder may be
transferred or assigned to another party without the advance, written consent of
the other party, which may be withheld or conditioned in the consenting party’s
reasonable discretion, and (ii) any such transfer or assignment shall not
relieve the transferring or assigning party of any liability hereunder, unless,
and to the extent, agreed, in writing, by the consenting party. In the event
that any provision of this Agreement shall be held invalid and unenforceable,
such provision shall be severable from, and such invalidity and unenforceability
shall not be construed to have any effect on, the remaining provisions of this
Agreement.
(c)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Utah. This Agreement may be executed simultaneously by
facsimile and in one or more counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument.
(d)Except as may be reasonably necessary to effect the transaction contemplated
hereunder (including disclosure to third-party legal counsel and consultants,
accountants, and/or advisors of Overstock or Arbor Gardner, as the case may be),
and except as may be otherwise required by law, rule or regulation, the terms
and conditions of this Agreement shall be kept confidential and shall not be
disclosed to any person or entity without the advance consent of the other
party; provided that any inadvertent disclosure by a party shall not subject any
such party to liability hereunder, so long as reasonable steps are taken to
advise the recipient of any such disclosure of the confidential nature thereof.




--------------------------------------------------------------------------------




(e)In any litigation or other proceeding relating to the breach of any
representation, warranty or covenant of Arbor Gardner or Overstock, as the case
may be, in this Agreement, the prevailing party shall be entitled to recover its
out-of-pocket costs and reasonable attorneys’ fees, including those incurred at
trial or on appeal.
(f)Nothing in this Agreement is or shall be intended to provide or convey any
right or benefit to or upon any person or persons other than Arbor Gardner and
Overstock.
(g)EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE
TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND
VOLUNTARILY WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
(h)Except as otherwise specifically provided in this Agreement, Arbor Gardner
and Overstock each shall pay their own costs and expenses incurred in
preparation and execution of and performance under this Agreement.
(i)Whenever the context requires, the singular shall include the plural, the
plural shall include the singular, the whole shall include any part thereof, any
gender shall include the other gender, and the term “person” shall include an
individual, partnership (general or limited), corporation, limited liability
company, trust, or other entity or association, or any combination thereof. The
word “including” shall be interpreted to mean “including without limitation”.
The Paragraph headings contained in this Agreement are for purposes of reference
only and shall not limit, expand, or otherwise affect the construction of any
provisions of this Agreement. This Agreement is the result of the drafting of
both parties and the language of this Agreement shall be construed as a whole
according to its fair meaning and not strictly for or against either of the
parties. The provisions of this Agreement shall be construed both as covenants
and conditions in the same manner as though the words importing such covenants
and conditions were used in each separate provision hereof.
(j)Acceptance by either party of any performance less than required hereby shall
not be deemed to be a waiver of the rights of such party to enforce all of the
terms and conditions hereof. No waiver of any such right hereunder shall be
binding unless reduced to writing and signed by the party to be charged
therewith.
(k)If any provisions of this Agreement as applied to any party or to any
circumstance shall be adjudged by a court of competent jurisdiction to be void
or unenforceable for any reason, the same shall in no way affect (to the maximum
extent permitted by applicable law) any other provision of this Agreement, the
application of any such provision under circumstances different from those
adjudicated by the court, or the validity or enforceability of the Agreement as
a whole.
(l)As concerns all matters of notice and performance agreed upon hereunder, it
is covenanted by the parties that time is strictly of the essence of this
Agreement.
26.1031 Exchange(s). Each party (the “Exchanging Party”) reserves the right to
consummate the transactions contemplated by this Agreement as an exchange in
accordance with the provisions of Section 1031 of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, and the other
party (the “Non-Exchanging Party”) agrees to reasonably cooperate with the
Exchanging Party to effectuate such an exchange, subject to the following
limitations: (i) the Non-Exchanging Party shall incur no additional costs or
expenses in connection with the exchange, other than its own attorneys’ fees,
(ii) the purchase and sale of the Property shall not be delayed by reason of any
such exchange, (iii) the terms and conditions of this Agreement shall not be
modified by reason of such exchange, (iv) the Non-Exchanging Party shall have no
obligation to locate, conduct due diligence with respect to or take title to any
exchange property, (v) the Non-Exchanging Party shall have no responsibility to
ensure the Exchanging Party’s intended tax consequences, and (vi) the Exchanging
Party shall and hereby agrees to indemnify and hereby does agree to and shall
indemnify the Non-Exchanging Party against any and all damages, claims, losses,
costs, expenses, or other liabilities that arise by reason of or related to any
such exchange.
[signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.
GARDNER BINGHAM JUNCTION HOLDINGS, L.C., a Utah limited liability company, by
its Manager
By:
KC Gardner Company, L.C., a Utah limited liability company

                            
By:
/s/ Christian Gardner
 
 
Print Name:
Christian Gardner
 
 
Its:
Manager
 
 



ARBOR BINGHAM JUNCTION HOLDINGS, L.C., a Utah limited liability company, by its
Manager                            
By:
Arbor Gardner Commercial Real Estate L.L.C., a Utah limited liability company

                            
By:
/s/ Cory Gust
 
 
Print Name:
Cory Gust
 
 
Its:
Member / Manager
 
 



O.COM Land, LLC, a Utah limited liability company
                            
By:
/s/ Carter Lee
 
 
Print Name:
Carter Lee
 
 
Its:
Manager
 
 



ACKNOWLEDGED, AGREED AND ACCEPTED by MERIDIAN TITLE COMPANY, Escrow Agent, which
hereby acknowledges the terms and conditions of this Purchase and Sale Agreement
and agrees to hold and disburse, as applicable, the Earnest Money Deposit (as
defined above), together with any and all interest accrued thereon, and all
other monies, documents and instruments to be deposited with Escrow Agent in
accordance herewith.
Meridian Title Company
                            
By:
 
 
 
Print Name:
 
 
 
Its:
 
 
 



Dated this ____ day of ____________, 2014.








--------------------------------------------------------------------------------








EXHIBIT “A”
Depiction of Property
Intentionally omitted.


EXHIBIT “B”
Roadway Improvements
Intentionally omitted.




EXHIBIT “10-1”


PROPERTY RESTRICTED BY VIEW EASEMENTS


Intentionally omitted.




EXHIBIT “10-2”
VIEW EASEMENTS


Intentionally omitted.










AFTER RECORDING, PLEASE RETURN TO:


Lamont Richardson, Esq.
Parr Brown Gee & Loveless
185 South State Street, Suite 800
Salt Lake City, Utah 84111


















--------------------------------------------------------------------------------




DECLARATION OF EASEMENTS, COVENANTS and RESTRICTIONS
(View Corridor Easements)


(e)
THIS DECLARATION OF EASEMENTS, COVENANTS AND RESTRICTIONS (this “Declaration”),
dated as of the [_____] day of [_____________], is executed by [_______________]
(the “Declarant”).

RECITALS:


(f)
A.    Declarant owns the following tracts of real property located in Salt Lake
County, State of Utah:

(1)    Certain parcels of real property the legal description of which is set
forth on Exhibit “A” attached hereto and made a part hereof (individually, a
“Burdened Lot” and collectively, the “Burdened Lots”).
(2)    A certain parcel of real property the legal description of which is set
forth on Exhibit “B” attached hereto and made a part hereof (the “Benefitted
Lot”).    
(g)
B.    Declarant desires to establish with respect to the Burdened Lots, for the
benefit of the Benefitted Lot, easements for certain building height
restrictions, all on the terms and conditions set forth in this Declaration.

(h)NOW, THEREFORE, for the foregoing purposes, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Declarant grants the following easements and makes the following declarations
and establishes the following covenants and restrictions on the Burdened Lots
for the benefit of the Benefitted Lot.
1.Definitions. Certain terms which are used in this Declaration are defined in
this Declaration prior to this Section. In addition to those previously defined
terms, the following terms shall have the meanings indicated.
(a)“Building or Related Improvement” means a building or other principal
above-ground structure on a Lot (including, without limitation, all extensions
or projections thereof, all structures or facilities accessory or integral
thereto, and any garages, platforms or docks, storage tanks, canopies or
overhangs, porches, enclosed malls, and similar items), but excluding any above
ground utility structures and landscaping.
(b)“Burdened Lot Owner” shall mean an Owner of a Burdened Lot.
(c)“Burdened Lot Owners” shall mean, collectively, all of the Owners of the
Burdened Lots.
(d)“Four Story Restricted Area” means the area on the Burdened Lots which are
more particularly described on Exhibit “C” attached hereto as the Four Story
Restricted Area.
(e)“Lot” means a Burdened Lot or the Benefitted Lot.
(f)“Lots” means the Burdened Lots and the Benefitted Lot.
(g) “Mortgage” means a recorded mortgage, deed of trust or other security
agreement creating a lien on an Owner’s interest in a Lot or a portion of a Lot
as security for the payment of indebtedness.
(h)“Mortgagee” means the mortgagee, beneficiary or other secured party under a
Mortgage.
(i)“Overstock” means O.COM Land, LLC, a Utah limited liability company, or its
affiliated persons or entities
(j)“Owner” means the Person that, at the time concerned, is the owner of record
in the office of the County Recorder of Salt Lake County, Utah, of a fee
interest in any Lot or portion of any Lot. In the event that, at any time, more
than one Person owns the fee interest in a Lot, they shall constitute one (1)
Owner, and liability of each such Person for performance or compliance with the
applicable provisions of this Declaration shall be joint and several.
Notwithstanding any applicable theory relating to a mortgage, deed of trust, or
like instrument, the term “Owner” shall not mean or include a Mortgagee unless
and until such Person has acquired fee title to the Lot encumbered by a Mortgage
pursuant to foreclosure, trustee’s sale or any arrangement or proceeding in lieu
thereof.
(k)“Person” means a natural person or a legal entity.
(l)“Restricted Areas” means, collectively, the Four Story Restricted Area and
the Six Story Restricted Area.
(m)“Six Story Restricted Area” means the area on the Burdened Lots which are
more particularly described on Exhibit “C” attached hereto as the Six Story
Restricted Area.




--------------------------------------------------------------------------------




2.Restrictive Covenants and Grant of Easements. So long as Overstock is the
Owner of the Benefitted Lot, or if not, then for a period of twenty (20) years
from the date of this Declaration, in order to preserve the views from the
Benefitted Lot, all Building or Related Improvements located in the Restricted
Areas shall not exceed the following height limitations:
(a)No Building or Related Improvement shall be constructed in the Four Story
Restricted Area if such Building or Related Improvements exceeds [seventy-two
feet (72’)] in height measured at the natural grade of the land on which such
Building or Related Improvement is constructed.
(b)No Building or Related Improvement shall be constructed in the Six Story
Restricted Area if such Building or Related Improvements exceeds [one hundred
feet (100’)] in height measured at the natural grade of the land on which such
Building or Related Improvement is constructed.
Subject to the provisions of Section 3 below, Grantor hereby grants, conveys and
demises to the Benefitted Lot, an easement above the Restricted Areas for a
right of view which is not obstructed by a Building or Related Improvement
constructed on the Burdened Lots.
3.Reservation of Rights. Except for those liens, rights and interests that have
been expressly subordinated to this Declaration pursuant to the Consent and
Subordination of Lienholder attached hereto and made a part hereof by this
reference, the restrictive covenants imposed on the Restricted Areas in Section
1 of this Declaration shall not affect, limit, impede, impair or otherwise
modify the rights of any Person, other than Declarant, having an interest in the
Burdened Property as shown in the Salt Lake County Recorder’s Office prior to
the recoding of this Declaration.
4.Title and Mortgage Protection.
(a)No amendment to this Declaration shall in any way affect the rights of any
Mortgagee pursuant to a Mortgage that is recorded at the time of the recordation
of the amendment, or the rights of any successor in interest or title to such
Mortgagee, either before or after such Mortgagee or its successor enters into
possession or acquires title pursuant to foreclosure, trustee’s sale or any
arrangement or proceeding in lieu thereof, unless such Mortgagee has consented
in writing to such amendment.
(b)A breach of any of the covenants, provisions, or requirements of this
Declaration shall not result in any forfeiture or reversion of title or of any
other interest in a Lot. A breach of any of the covenants, provisions, or
requirements of this Declaration shall not defeat, impair or render invalid the
lien of or other rights under any Mortgage. Unless and until it enters into
possession or acquires title pursuant to foreclosure, trustee’s sale or any
arrangement or proceeding in lieu thereof, a Mortgagee shall have no obligation
to take any action to comply with, and may not be compelled to take any action
to comply with, any of the covenants, provisions, or requirements of this
Declaration.
5.Amendment or Termination; Duration of Declaration. If Overstock ceases to be
the owner of the Bennefited Parcel, then upon the date which is twenty (20)
years from the date of this Declartion, this Declaration shall automatically
terminate and shall be of no further force and effect. In all other events, this
Declaration may be amended, but only by an instrument filed for record in the
office of the County Recorder of Salt Lake County, Utah that is executed by the
Owner of the Benefitted Lot and the Owner of any Burdened Lot affected by such
amendment. In all other events, this Declaration may be terminated by an
instrument filed for record in the office of the County Recorder of Salt Lake
County, Utah that is executed by the Owner of the Benefitted Lot. This
Declaration shall be and remain in force and effect until amended or terminated
pursuant to this Section.
6.Covenants to Run with Land. This Declaration and the covenants created by this
Declaration are intended by the Declarant to be and shall constitute covenants
running with the land as to each of the Lots, and shall be binding upon each
Owner and any Person who acquires or comes to have any interest in any Lot, and
their respective grantees, transferees, lessees, heirs, devisees, personal
representatives, successors, and assigns. Each Owner shall comply with, and all
interests in all Lots shall be subject to, the terms of this Declaration. By
acquiring, in any way coming to have an interest in, or occupying a Lot, the
Person so acquiring, coming to have such interest in, or occupying Lot, shall be
deemed to have consented to, and shall be bound by, each and every provision of
this Declaration.
7.Enforcement and Remedies. The Owner of Lot or any portion of a Lot shall have
the right to enforce, through any permitted proceeding at law or in equity,
including but not limited to injunctive relief, the terms, provisions,
restrictions and requirements of this Declaration. Any failure to insist upon
the strict performance of or compliance with any of the terms, provisions,
covenants and requirements of this Declaration shall not result in or be
construed




--------------------------------------------------------------------------------




to be an abandonment or termination of this Declaration or any waiver of the
right to insist upon such performance or compliance with the terms of this
Declaration in the future. If any action or proceeding is brought because of a
breach of the provisions of, or to enforce or interpret any of the covenants,
provisions, or requirements of, this Declaration, the Owner prevailing in such
action shall be entitled to recover from the unsuccessful Owner reasonable
attorneys' fees (including those incurred in connection with any appeal), the
amount of which shall be fixed by the court and made a part of any judgment
rendered.
8.Effective Date. This Declaration, any amendment or termination hereof, and any
supplement hereto shall take effect upon its being filed for record in the
office of the County Recorder of Salt Lake County, Utah.
9.Titles, Captions and References. All Section titles or captions in this
Declaration are for convenience only, shall not be deemed part of this
Declaration and in no way define, limit, extend or describe the scope or intent
of any provisions of this Declaration. When this Declaration refers to a Section
by number or other designation, such reference shall be deemed to be to the
correspondingly numbered Section of this Declaration unless the context refers
to another agreement, document or instrument. The Recitals preceeding this
Declaration are by this reference incorporated herein in their entirety.
10.Pronouns and Plurals. Whenever the context may require, any pronoun used in
this Declaration shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
11.Applicable Law. This Declaration shall be construed in accordance with and
governed by the laws of the State of Utah, without reference to its choice of
law rules.    
12.Counterparts. This Declaration may be executed in any number of counterparts.
Each such counterpart of this Declaration shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement.
13.Exhibits. All exhibits annexed to this Declaration are expressly made a part
of and incorporated in this Declaration as fully as though completely set forth
in this Declaration.




(Signatures begin on following page)




--------------------------------------------------------------------------------






EXECUTED the day and year first above written.




“Declarant”


[GARDNER], L.C., a Utah limited liability company, by its Manager
By:
KC Gardner Company, L.C., a Utah limited liability company

                            
By:
 
 
 
Print Name:
 
 
 
Its:
Manager
 
 



[ARBOR], L.C., a Utah limited liability company, by its Manager
By:
Arbor Gardner Commercial Real Estate L.L.C., a Utah limited liability company

                            
By:
 
 
 
Print Name:
 
 
 
Its:
Manager
 
 



STATE OF UTAH         )
) : ss.
COUNTY OF SALT LAKE    )
On this ____ day of __________, 2014, personally appeared before me
___________________, the person who executed the within instrument as the
Manager on behalf of KC GARDNER COMPANY, L.C., a Utah limited liability company,
which is a manager of [GARDNER], L.C., a Utah limited liability company, and
acknowledged to me [GARDNER], L.C. executed the within instrument.


Notary Public






























--------------------------------------------------------------------------------






STATE OF UTAH         )
) : ss.
COUNTY OF SALT LAKE    )
On this ____ day of __________, 2014, personally appeared before me
___________________, the person who executed the within instrument as the
Manager on behalf of ARBOR COMMERCIAL REAL ESTATE L.L.C., a Utah limited
liability company, which is a manager of [ARBOR], L.C., a Utah limited liability
company, and acknowledged to me [ARBOR], L.C., executed the within instrument.
    
Notary Public




















































































--------------------------------------------------------------------------------




EXHIBIT “A”


TO


DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS






Legal Description of Burdened Lots


Intentionally omitted.






EXHIBIT “B”


TO


DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS




Legal Description of Benefitted Lot


Intentionally omitted.


EXHIBIT “C”


TO


DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS




Description of Restricted Areas


Intentionally omitted.




Four Story Restricted Area


[Insert Legal Description]






Six Story Restricted Area
    
[Insert Legal Description]








--------------------------------------------------------------------------------




Consent and Subordination of Lienholder
Effective as of the [____] day of [________], Wells Fargo Bank, National
Association (“Wells Fargo”), as the holder of the liens encumbering the Burdened
Lots arising under each of the following documents (including all amendments
and/or modifications thereto):
Construction Deed of Trust, dated August 25, 2005, from Arbor Gardner, L.C., a
Utah limited liability company, for the benefit of Wells Fargo, and recorded on
August 31, 2005 as Entry No. 9478425 in Book 9182 at Page 4552 in the Recorder’s
Office of Salt Lake County (the “Official Records”), as amended, restated,
supplemented or otherwise modified from time to time;
Deed of Trust, dated July 28, 2006, from Arbor/Gardner/Plum Sunset Hills,
L.L.C., a Utah limited liability company, for the benefit of Wells Fargo, and
recorded on August 3, 2006 as Entry No. 9801582 in Book 9331 at Page 2819 in the
Official Records, as amended, restated, supplemented or otherwise modified from
time to time;
Construction Deed of Trust, dated August 23, 2006, from Arbor Residential
Properties L.C., a Utah limited liability company, for the benefit of Wells
Fargo, and recorded on August 30, 2006 as Entry No. 9830013 in Book 9343 at Page
9407 in the Official Records, as amended, restated, supplemented or otherwise
modified from time to time;
Construction Deed of Trust, dated January 25, 2006, from Arbor Residential
Properties L.C., a Utah limited liability company, for the benefit of Wells
Fargo, and recorded on February 28, 2007 as Entry No. 10017060 in Book 9428 at
Page 3207 in the Official Records, as amended, restated, supplemented or
otherwise modified from time to time;
Construction Deed of Trust, dated March 12, 2007, from Arbor Gardner, L.C., a
Utah limited liability company, for the benefit of Wells Fargo, and recorded on
April 27, 2007, as Entry No. 10080302 in Book 9455 at Page 8112 in the Official
Records, as amended, restated, supplemented or otherwise modified from time to
time;
Construction Deed of Trust, dated November 19, 2007, from Arbor Gardner Bingham
Junction Holdings, L.C., a Utah limited liability company, for the benefit of
Wells Fargo, and recorded on November 20, 2007 as Entry No. 10281128 in Book
9539 at Page 7100 in the Official Records, as amended, restated, supplemented or
otherwise modified from time to time; and
Construction Deed of Trust, dated July 19, 2010, from Arbor Gardner Bingham
Junction Holdings, L.C., a Utah limited liability company, for the benefit of
Wells Fargo, and recorded on July 19, 2010 as Entry No. 11014001 in Book 9850 at
Page 6519 in the Official Records, as amended, restated, supplemented or
otherwise modified from time to time; [TO BE UPDATED AS NECESSARY]




--------------------------------------------------------------------------------




hereby consents to the recording of this Declaration and agrees that the liens
evidenced by, and all other rights and interests of Wells Fargo arising under,
the foregoing documents shall be and are hereby subordinated to this
Declaration.
Wells Fargo Bank, National Association
By:     
Name:     
Title:     
State of __________
)
 
 
)
 ss.
County of __________
)
 



The foregoing instrument was acknowledged before me on ________________, by
_____________________________________________, the ________________________ of
Wells Fargo Bank, National Association, by and on behalf of said national
association.
Notary Public







--------------------------------------------------------------------------------






EXHIBIT “11(a)”


FORM OF SPECIAL WARRANTY DEED
WHEN RECORDED, RETURN TO:
Overstock
[_______________]
[_______________]
[_______________]


Tax Parcel No. __________________
SPECIAL WARRANTY DEED
[________________] (“Gardner”) having an address at 90 South 400 West Suite 360,
Salt Lake City, Utah, 84101, and [________________] (“Arbor”; and together with
Gardner, individually and collectively as the context may require, “Grantor”),
having an address at 126 W. Sego Lily Drive, Suite 275, Sandy, Utah 84070,
hereby CONVEYS AND WARRANTS against all who claim by, through, or under Grantor,
but not otherwise, to [O.COM LAND LLC, a Utah limited liability company] (the
“Grantee”), whose business address is [___________], for GOOD AND VALUABLE
CONSIDERATION, that certain tract of land located in Salt Lake County, State of
Utah (the “Property”) being described as follows:
Tax Parcel No. __________________________
TO HAVE AND TO HOLD the Property, together with all tenements, hereditaments,
and appurtenances belonging to the Property, unto the Grantee and its successors
and assigns forever, subject to all matters of record and all matters which may
be disclosed by an accurate survey of the Property.
DATED as of the______ day of _______________, 2014.
[GARDNER], L.C., a Utah limited liability company, by its Manager
By:
KC Gardner Company, L.C., a Utah limited liability company

                            
By:
 
 
 
Print Name:
 
 
 
Its:
Manager
 
 



[ARBOR], L.C., a Utah limited liability company, by its Manager
By:
Arbor Gardner Commercial Real Estate L.L.C., a Utah limited liability company





--------------------------------------------------------------------------------




                            
By:
 
 
 
Print Name:
 
 
 
Its:
Manager
 
 



STATE OF UTAH         )
) : ss.
COUNTY OF SALT LAKE    )
On this ____ day of __________, 2014, personally appeared before me
___________________, the person who executed the within instrument as the
Manager on behalf of KC GARDNER COMPANY, L.C., a Utah limited liability company,
which is a manager of [GARDNER], L.C., a Utah limited liability company, and
acknowledged to me [GARDNER], L.C. executed the within instrument.
    
    
Notary Public
























STATE OF UTAH         )
) : ss.
COUNTY OF SALT LAKE    )
On this ____ day of __________, 2014, personally appeared before me
___________________, the person who executed the within instrument as the
Manager on behalf of ARBOR COMMERCIAL REAL ESTATE L.L.C., a Utah limited
liability company, which is a manager of [ARBOR], L.C., a Utah limited liability
company, and acknowledged to me [ARBOR], L.C., executed the within
instrument.    


Notary Public




--------------------------------------------------------------------------------








EXHIBIT “11(d)”
FORM OF NON-FOREIGN STATUS CERTIFICATE




CERTIFICATION WITH RESPECT TO NON-FOREIGN STATUS
(_____________, 2014)
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a purchaser of United States real property must withhold tax if a
seller is a foreign person. For these purposes, the owner of an entity
disregarded for tax purposes, which has legal title to any such real property
under applicable law, is recognized as a seller (rather than the disregarded
entity). To inform the purchaser that withholding of tax is not required upon
the disposition of that certain real property (the “Property”) by
[ARBOR][GARDNER], L.C., a Utah limited liability company (“Seller”), having an
address at [126 W. Sego Lily Drive, Suite 275, Sandy, Utah 84070][90 South 400
West, Suite 360, Salt Lake City, Utah 84101], as described in that certain
Purchase and Sale Agreement, dated as of ________________, 2014, the undersigned
hereby certifies the following:
(a)    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Code and the regulations
promulgated thereunder);
(b)    Seller is not a disregarded entity as defined in Reg. 1.1445-2(b)(2)(iii)
under Code Section 1445;
(c)    The employer tax identification number for Arbor Gardner is as follows:
Name                            Tax I.D. Number
[Arbor][Gardner, L.C.                    ______________________
(d)    The address for Arbor Gardner is [126 W. Sego Lily Drive, Suite 275,
Sandy, Utah 84070][90 South 400 West, Suite 360, Salt Lake City, Utah 84101].
(e)    Seller understands that this Certification may be disclosed to the
Internal Revenue Service and that any false statement contained herein could be
punished by fine, imprisonment, or both.


[signature page follows]




--------------------------------------------------------------------------------






Under penalties of perjury, the undersigned declares that he has examined this
Certification and, to the best of his knowledge and belief, it is true, correct
and complete, and the undersigned further declare that he has the right, legal
capacity and means to sign this document.
[GARDNER], L.C., a Utah limited liability company, by its Manager
By:
KC Gardner Company, L.C., a Utah limited liability company

                            
By:
 
 
 
Print Name:
 
 
 
Its:
Manager
 
 



[ARBOR], L.C., a Utah limited liability company, by its Manager
By:
Arbor Gardner Commercial Real Estate L.L.C., a Utah limited liability company

                            
By:
 
 
 
Print Name:
 
 
 
Its:
Manager
 
 







--------------------------------------------------------------------------------






EXHIBIT “21”
FORM OF ACCESS ROADWAY EASEMENT AGREEMENT
Intentionally omitted.








